United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3895
                        ___________________________

                          Ana Guadalupe Diaz-Posada

                            lllllllllllllllllllllPetitioner

                                          v.

         Jefferson B. Sessions, III, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: August 22, 2017
                             Filed: August 30, 2017
                                 [Unpublished]
                                 ____________

Before WOLLMAN, MURPHY, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

     Ana Guadalupe Diaz-Posada petitions for review of an order of the Board of
Immigration Appeals dismissing her appeal from the decision of an immigration
judge (IJ), which denied her asylum and withholding of removal.1 To qualify for
asylum, Diaz had to establish that she was unable or unwilling to return to El
Salvador due to persecution, or a well-founded fear of persecution, based on her
membership in the particular social group she identified. See Ngengwe v. Mukasey,
543 F.3d 1029, 1032 (8th Cir. 2008). Upon careful consideration, we conclude that
substantial evidence supports the agency’s conclusion that Diaz-Posada failed to
establish (1) past persecution, because she did not show that she suffered persecution
at the hands of an individual the Salvadoran government was unable or unwilling to
control, see id. (standard of review); Menjivar v. Gonzales, 416 F.3d 918, 921 (8th
Cir. 2005) (persecution requires that harm be inflicted by country’s government or by
individuals the government is unable or unwilling to control); or (2) a well-founded
fear of future persecution, because her fear that she would be harmed upon return was
not objectively reasonable, see Agha v. Holder, 743 F.3d 609, 614 (8th Cir. 2014)
(well-founded fear of future persecution must be subjectively genuine and objectively
reasonable). Because Diaz-Posada did not satisfy the lower burden of proof required
for asylum, her withholding-of-removal claim necessarily fails. See Agha, 743 F.3d
at 615.

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




      1
       The IJ’s denial of relief under the Convention Against Torture is not before
this panel.

                                         -2-